DETAILED ACTION
Election/Restrictions
Claims 35, 37 and 43-49 are allowable. The election of species requirement, as set forth in the Office action mailed on 19 March 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 36 and 38-42, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection of claims 35, 37 and 43-49 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0018341 A1) is withdrawn in response to the Petition Decision dated 28 April 2022. The petition under 37 CFR 1.78(c) to accept an unintentionally delayed claim for the benefit of a prior-filed application has been granted. The present application is now entitled to a priority date of July 13, 2012 (the filing date of U.S. Provisional Application No. 61/671,445) and this is the same priority date as Wang (which claims priority to U.S. Provisional Application No. 61/671,235, also filed on July 13, 2012).  Accordingly, Wang is no longer prior art.
There is evidence in the art that carrying out the claimed methods would be unpredictable. See, for example, Jones et al. (J Mol Neurosci. 2006; IDS, 02/28/2019), which states that α7nAchR was not significantly different in lymphocyte samples from Alzheimer’s disease (AD) patients vs. controls, while others found that it was significantly different in AD patients (see final paragraph of the article). The authors conclude that comparing α7nAchR expression levels between individuals is not sufficient to provide a reliable index of AD. Thus, the claims are considered nonobvious over the art.
Furthermore, although the compounds used in the instant claims were known in the art prior to the filing date of the instant application (see, for example, U.S. Patent No’s. 8,273,731 and 6,630,492, IDS, 02/28/2019), these compounds were only known as in vivo treatment agents. It was not routine or conventional to use these treatment compounds in in vitro diagnostic methods. Therefore, although the claims encompass a judicial exception, the addition of the claimed compounds in the claimed methods adds significantly more and the claims are patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 35-49 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
05 May 2022